Citation Nr: 1131814	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for bilateral hip disability. 

6.  Evaluation of prostate cancer, rated as 10 percent disabling prior to June 3, 2010. 

7.  Evaluation of prostate cancer, rated as 20 percent disabling on and after June 3, 2010. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision, by the Waco, Texas, Regional Office (RO).  

The Board notes that in his September 2007 VA Form 9 Substantive Appeal the appellant related that he wanted a BVA hearing at a local VA office before a member of the Board.  However, in March 2011, he expressed that he did not request a hearing.  

The service connection claim for PTSD has been modified, as reflected on the first page of this decision, to include all relevant psychiatric diagnoses of record, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of entitlement to service connection for erectile dysfunction as secondary to the service connected prostate cancer, via a June 2010 VA examination report, and service connection for residuals of lead paint exposure to include tiredness, irritability, muscle and joint pain, headaches, stomach aches, and cramps, via a September 2007 statement, has been raised by the record.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A psychiatric disability other than PTSD was not manifested in service and is not otherwise related to service.  

2.  PTSD is not shown by the record.  

3.  A cervical spine disability was not manifest in service and is not otherwise related to service.  

4.  A cervical spine disability to include cervical radiculopathy with myelopathy is not a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e).

5.  A lumbar spine disability was not manifest in service and is not otherwise related to service.  

6.  A lumbar spine disability to include degenerative disc disease and spinal stenosis is not a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e).

7.  A bilateral hip disability was not manifest in service and is not otherwise related to service.  

8.  A bilateral hip disability to include hip replacement is not a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e).

9.  Prior to June 3, 2010, prostate cancer was manifested by the wearing of absorbent materials which were changed twice a day.  

10.  On and after June 3, 2010, prostate cancer is manifested by bathroom use at least once in two hours and three to four times a night but without the use of pads.  


CONCLUSIONS OF LAW

1.  A psychiatric disability other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

3.  A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A lumbar spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A bilateral hip disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Prior to June 3, 2010, the criteria for a rating of 40 percent for prostate cancer had been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp 2010); 38 C.F.R. § 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.115b, Diagnostic Code 7528 (2010).

7.  On and after June 3, 2010, the criteria for a rating higher than 20 percent for prostate cancer have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp 2010); 38 C.F.R. § 3.102, 3.159. 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in May 2005.  The letter informed the appellant of the evidence and information needed to substantiate his claims and of his and VA's respective duties in obtaining evidence.  In March 2006, the appellant was provided with notice as to how VA assigns an effective date and a disability rating in the event that service connection is established.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations for his psychiatric and prostate claims.  The examinations reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

However, the Board notes that the appellant was not afforded a VA compensation and pension examination for his claims for service connection for neck, back and bilateral hip disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no showing that the appellant's disabilities are related to service.  In reaching this conclusion, the appellant's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his lumbar spine, cervical spine and bilateral hips disabiities to service.  For these reasons, the evidence does not indicate that the appellant's disabilities are attributable to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

SERVICE CONNECTION

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2010).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as psychosis and arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996). However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Psychiatric 

The appellant has appealed the denial of service connection for a psychiatric disability to include PTSD.  Service treatment records reveal a normal psychiatric evaluation at separation in September 1968.  

In October 2000, it was noted that the appellant had multiple problems with anxiety and insomnia in the past.  The appellant had marital and job problems, and stated that he was under a lot more stress.  Questionable PTSD was noted, secondary to Vietnam since all of his symptoms started after returning from Vietnam.  

Examination in April 2003 revealed the appellant had a somewhat anxious mood.  An apparent history of PTSD was noted.  

In June 2003, the appellant related that he could not "take it anymore."  He indicated that he almost snapped at work but that he just walked out.  It was noted that the stress at work had gotten to him and that he was emotionally "wrecked."  He was nervous and anxious all the time, very angry and seemed depressed.  It was noted that he had some PTSD symptoms from Vietnam.  An impression was given of PTSD, major depression and mood disorder.  

An impression of bipolar disorder and PTSD was given in June 2003.  In July 2003, PTSD, depression and possible mild questionable schizophrenia were assessed.  Later that month, an impression of personality disorder and PTSD was given.

The appellant reported in December 2004 that his boss told him that he was too stressed out and needed to see a doctor.  The appellant stated that he was under a lot of stress and anxiety.  He complained of a mood disorder.  An impression was given of anxiety disorder and mood disorder.  

In June 2005, Dr. J stated that the appellant had been under his care for quite some time and that he had a known history of prostate cancer.  He stated that the appellant's history was also complicated by what he believed was PTSD from the Vietnam War.  He stated that because of that the appellant suffers from generalized anxiety disorder and impulse control disorder for which he has required medication in the past.  

In June 2005, the appellant reported PTSD stressors of having to stand watch on the fantail of the ship.  He related that he feared for his life and that after all these years he still has nightmares and for a long time had trouble with his memory.  

In the January 2006 VA examination, the VA examiner stated that the appellant was depressed because he has rather severe low back and hip pain and that the problem has been going on for 20 years.  

Dr. J stated in January 2006 that appellant suffered from several psychological problems.  He stated that it was his impression that the appellant has suffered from depression for numerous years in addition to PTSD with progressive worsening.  Dr. J stated that these all seem to be related to his time of military service in the Vietnam War.  Dr. J stated that the problem has become so severe the appellant is unable to work and that he is under an extreme amount of stress.  Dr. J stated that he most definitely thought that most of the psychiatric issues are attributed to the appellant's time in the military and particularly during his service in the Vietnam War.  

In a September 2007 statement, the appellant stated that within a year of separation from service he went to the VA for help with his nerves as he was having serious mental problems.  He related that they turned him away.  

The appellant was afforded a VA examination in January 2011.  During this examination, he described a traumatic event of having to stand watch on the fantail of the ship.  He related that it was all lit up and he was watching for swimmers or small boats that might approach the ship from the shore.  He related that he knew that at any time someone could come up in the boat and blow his "head off."  He stated that all he had was .30 caliber carbine and that he could not hit anything with that.  He related that no one ever approached the ship on his watch and that he never had to fire his weapon.  The examiner stated that although the appellant's duty onboard ship appeared to have been extremely stressful, it does not appear that there was ever a traumatic event which he experienced, only ones which he anticipated could have happened.  As such, the examiner stated that the appellant's experience onboard ship does not qualify for a traumatic stressor, as defined by the DSM-IV of the American Psychiatric Association.  The VA examiner opined that the appellant did not meet the PTSD criterion A in the DSM-IV.  

The VA examiner stated that regarding persistent avoidance and numbing of general responsiveness the appellant does not meet the criteria but that he does meet the reexperiencing of trauma criteria.  He did not meet the criteria for experiencing feelings of detachment or estrangement from others or a restricted range of affect but he met the criteria of persistent increased arousal.  The examiner stated that in order to be diagnosed with PTSD an individual must meet all criteria for the disorder not just some or even most.  The examiner stated that the appellant met the criteria for persistent increased arousal and persistent reexperiencing of trauma.  However, he does not meet the criteria regarding persistent avoidance and numbing of general responsiveness.  The examiner also stated that the stressors which the appellant described do not meet the rather stringent DSM-IV criteria for a traumatic event.  The examiner opined that the appellant did not meet the criteria for PTSD.  

Major depression, recurrent, severe was diagnosed.  The examiner opined that major depression was less likely as not caused by or a result of service.  The examiner stated that the appellant met the criteria for a very significant depressive disorder.  He opined that it appears likely that the appellant's hatred for his job over the last ten years, together with chronic medical problems and chronic pain over the past five years, was primarily responsible for the appellant's current emotional state.  

Based on the evidence presented, the Board finds against the claim for a psychiatric disability to include PTSD.  

Initially, the Board notes that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that the veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  The Board notes that the appellant does not have a diagnosis of PTSD in accordance with VA regulations.  See 38 C.F.R. § 3.304. 

Although the record shows a history of PTSD and impressions of PTSD, there is no showing of a PTSD diagnosis in accordance with VA regulations.  The Board acknowledges Dr. J's statements to include his statement that the appellant had been under his care for quite some time and that he had a known history of prostate cancer and that the appellant's history was also complicated by what he believed was PTSD from the Vietnam War.  However, the Board notes that while Dr. J records reveal a notation of PTSD there is no diagnosis of PTSD in accordance with VA regulations.  

To the extent that the appellant asserts that he has PTSD, the Board finds that the process of distinguishing diagnoses is a medically complex issue and beyond this appellant's competence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). Here, there is no diagnosis of PTSD in accordance with VA regulations.  We also note that the January 2011 VA examiner stated that the stressors which the appellant described do not meet the rather stringent DSM-IV criteria for a traumatic event and that the appellant did not meet the criteria for PTSD.  A competent medical professional makes this opinion and the Board is not free to substitute its own judgment for that of such a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Under these circumstances, the Board must conclude that the appellant has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim must be denied.  

Furthermore, the Board finds that service connection for a psychiatric disability other than PTSD is not warranted.  In this regard, the Board notes that the appellant has been assessed with various psychiatric disorders over the years to include major depression, mood disorder, anxiety disorder, and personality disorder.  As explained below, we find the appellant's assertions that he has a psychiatric disability other than PTSD that is related to service are not credible and that the more probative evidence is against the claim.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the appellant is competent to report feelings of depression but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent that the appellant attributes his psychiatric disability to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.

Service treatment records are devoid of a showing of psychiatric treatment and/or complaints and the separation examination revealed normal psychiatric findings.  Furthermore, post-service evidence is devoid of a showing of any psychiatric complaints or treatment following active service until years thereafter.  In fact, the  psychiatric problems are not shown in the record until an October 2000 notation that the appellant had multiple problems with anxiety and insomnia in the past.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and the report in 2000 (a 32 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Furthermore, the Board notes that in October 2000 when it was noted that the appellant had anxiety in the past and that he was under a lot more stress, at that time the appellant reported marital and job problems.  Post service treatment records reveal that the appellant has reported stress at work numerous times.  
The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  We also note that the January 2006 VA examiner stated the appellant was depressed because he has rather severe low back and hip pain.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  The Board finds that the appellant's assertions that his psychiatric disability is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that complaints and/or treatment for psychiatric problems were not shown until 32 years after service.  Although the appellant asserts that he went to the VA within a year of separation because of his nerves but was turned away, there is no showing of any complaints and/or treatment in the record until 2000.  We also note that the October 2000 treatment record noted marital and work problems; service related psychiatric problems were not reported at that time.  The record shows that the appellant has largely attributed much of his stress to his job.  We find that all of the above weigh against the appellant's credibility as to the assertion of an inservice occurrence and continuity.  

Furthermore, the Board notes that the January 2011 VA examiner opined that it appears likely that the appellant's hatred for his job over the last ten years, together with chronic medical problems and chronic pain over the past five years, was primarily responsible for the appellant's current emotional state.  We recognize Dr. J's statement that the appellant had several psychological problems and that he most definitely thought that most of the appellant's psychiatric issues are attributed to the appellant's time in the military and particularly during his service in the Vietnam War.  Although we find both examiners competent, we have afforded greater probative value to the opinion of the January 2011 VA examiner.  In this regard, we find that the opinion is supported by adequate reason and it is consistent with the historical record to include the January 2006 VA opinion and post service treatment records.  

In sum, the evidence deemed most probative by the Board establishes that, although the appellant has a psychiatric disability other than PTSD, his disability is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Lumbar spine, Cervical spine and Bilateral hips

The appellant has appealed the denial of service connection for a cervical spine, lumbar spine, and bilateral hip disability.  We find against the claims. 

Service treatment records reveal the lower extremities and spine, other musculoskeletal, were normal at enlistment in February 1965.  In July 1967, the appellant reported that he bent over and experienced severe back pain with dizziness and numbness in his finger tips.  A history of back injury in 1963 was reported.  It was reported that the appellant fractured his L1 in high school football.  The examiner related that the appellant had an episode yesterday which appeared to be an acute facet syndrome.  Chronic mild LS strain was impressed.  The lower extremities and spine, other musculoskeletal, were normal at separation in September 1968.  

The appellant complained of left hip pain in March 1984.  He reported that such started two and half to three months ago.  He denied right hip and low back pain at that time.  In another examination, he reported the pain developed about three months ago in the left hip area.  He reported that he tried at that time to move a car out of a ditch, and during that same period slipped on ice getting out of the car on a separate occasion.  Subsequent to this, he stated he had pain in the left groin and left hip.  He again denied back pain.  

In February 1985, it was believed that the appellant would require a total hip replacement and/or back surgery.  Examination of lumbar spine in March 1985 revealed slight asymmetry of the posterior margin of the S1 vertebral body, being slightly more prominent posterior medially on the right.  Left femoral head with aseptic necrosis was diagnosed in May 1985.  

In May 1997, Dr. G stated that the appellant had bilateral total hips replacements that had been there for eight to nine years.  In October 2000, it was reported that the appellant had a longstanding history of chronic hip problems and had bilateral hip replacements in 1985 and 1987 secondary to what he said was aseptic necrosis by an orthopedic doctor.  It was stated that he had chronic hip pain since that time.  

An impression was given of degenerative changes of the cervical spine, without evidence of fracture in November 2000.  Cervical radiculopathy with myelopathy, possible disk herniation was diagnosed in November 2000.  Dr. J related in August 2001 that an MRI revealed a large cervical disc herniation with approximately 50 percent narrowing of the spinal canal.  Dr. G stated in August 2003 that the appellant had two total hip replacements by him many years ago which were indeed wearing and giving him some trouble.  

A MRI of the lumbar spine in March 2004 revealed evidence of degenerative disc disease.  An impression of spinal stenosis with low back pain was given in March 2004.  The appellant reported hip and back pain of about a seven month duration in April 2004.  He had a lumbar laminectomy in April 2004.  

In his May 2005 claim for compensation, the appellant related having a left hip disability that began in April 1984, a right hip replacement in October 1987, neck surgery in December 2000 and back surgery in April 2004.  At that time, he stated that the doctors did not know for sure but there was no other explanation that caused him to have all of the surgeries that he had, other than his military service.  

In January 2006, Dr. J stated that appellant has had multiple problems with his spine including the cervical spine.  He stated that the appellant seemed to attribute a lot of his back problems over the years due to falls which he felt occurred during service.  Dr. J opined that it is highly possible that a lot of the appellant's physical problems are related to his service.  

The appellant's wife related in June 2007 that to date the appellant had eight major surgeries.  She stated that he was healthy and active man until 34 years old, and that the appellant is in constant pain.  She related that she had been a nurse for 33 years and that she was convinced that the appellant's health problems were service related.  

Via various statements the appellant has related that he used lead paint in service without adequate protection.  He stated that he was forced to breathe in the fumes as he painted and lead dust as he removed it.  He stated that he believed that such was the cause of his current health problems.  He also stated that within a year of separation from service he went to the VA for help with his back as his back was hurting him very badly.  He related that they turned him away.  According to the appellant, he was also exposed to Agent Orange in service.  

Initially, the Board notes that service treatment records show that in July 1967 a history of back injury in 1963, fractured L1 in high school football was reported.  However, we note that the enlistment examination revealed normal findings for the spine, other musculoskeletal.  In light of the whole evidence, the Board finds that a back disability did not pre-exist service and the Veteran is presumed sound at entry into service.  In this case, the mere report of back injury without a factual foundation pales into insignificance.

Regarding his claim of exposure to Agent Orange, we note that service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era, and herbicide exposure is thus presumed.  However, his lumbar spine disability to include degenerative disc disease and spinal stenosis, cervical spine disability to include cervical radiculopathy with myelopathy, and bilateral hip diagnoses are not conditions subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Accordingly, as his disabilities are not listed as one of the presumptive disorders, presumptive service connection on the basis of Agent Orange exposure is not warranted in this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant's assertions of exposure to lead paint in service and a link between his current disabilities of the hip, neck and lumbar spine.  We note that the appellant is certainly competent to report the onset of symptoms, such as pain, and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether he has a neck, lumbar and/or hip disability related to service, and/or that such was caused by lead paint exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the appellant's disabilities, to include lead paint exposure, is far too complex a medical question to lend itself to the opinion of a layperson.  No other evidence is of record to support this claim.  As the record is devoid of any competent evidence which establishes a link between the appellant's disabilities and his alleged lead paint exposure, service connection on this basis is also not warranted.  

The Board also finds that service connection is not otherwise warranted.  Here, the evidence shows that the appellant has neck, lumbar spine and bilateral hip disabilities.  We do not dispute the presence of a current disability of the neck, back and hips.  However, to the extent that the appellant attributes his disabilities to service, the Board finds that his assertions are not credible.

In this regard, service treatment records are devoid of a showing of neck or hip complaints, symptoms and/or diagnoses.  Although the appellant was seen for back pain in service, such was a single occurrence.  At separation, the spine and lower extremities were reported normal.  We also note that arthritis is not shown within a year of separation from service.  

Furthermore, post-service evidence is devoid of a showing of any hip, back and/or neck complaints or treatment following active service until years thereafter.  In fact, it is shown that when the appellant was first seen for hip complaints in March 1984, he attributed his hip pain to non service related incidents to include moving a car out of a ditch, and a slip and fall.  There was no mention of any service related problems of the hip.  We also note that he denied back pain at that time.  

Musculoskeletal problems are not shown in the record until 1984.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and the first report in 1984 (nearly a 16 year gap).  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

We recognize that Dr. J opined that it is highly possible that a lot of the appellant's physical problems are related to his service.  However, we note that the appellant reported to Dr. J that a lot of his back problems over the years were due to falls which he felt occurred during service.  Aside from Dr. J's opinion being speculative at best, we note that it is based on a history provided by the appellant, a history which we find is contradictory to the evidence of record to include the normal findings at separation and the appellant's denial of pertinent pathology post service.  In this regard, we note that the appellant denied back pain when seen in April 1984.  We find it incredible that he would deny back problems at that time if he was experiencing problems.  As we find that the appellant has not presented credible testimony, we find any opinion rendered based on these statements lacks probative value, including the opinion of Dr. J.

The Board finds that the appellant's assertions that his neck, back and hip disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that there were normal findings at separation, and complaints and/or treatment for the neck, back and hip problems were not shown until at least 16 years after service.  We also note that when first seen for hip complaints the appellant reported non service related incidents.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  

In sum, the evidence deemed most probative by the Board establishes that, although the appellant has neck, lumbar spine and bilateral hip disabilities, his disabilities are not attributable to service.  The inconsistencies in the record weigh against the appellant's credibility as to the assertion of an inservice occurrence of his disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, AOJ has assigned a staged rating for the appellant's prostate cancer.  The Board finds that the appellant's disability has not significantly changed and that an uniform rating is warranted.  

The appellant's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  Pursuant to Diagnostic Code 7528, a 100 percent evaluation is awarded for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrences or metastasis, any residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Diagnostic Code 7528 (Note 1) (2010).

The Board notes that the appellant's residuals of prostate cancer are most appropriately evaluated in terms of voiding dysfunction, as there is no medical evidence of record indicative of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2010).

38 C.F.R. § 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed less than two times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A maximum 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night. 38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from non- compensable to 30 percent.  A maximum 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:(1) post-void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  Obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a non- compensable disability rating.  38 C.F.R. § 4.115(a).

Prostate Cancer prior to June 3, 2010

The appellant has appealed the assignment of a 10 percent rating for prostate cancer prior to June 3, 2010.  In January 2003, the appellant for seen for follow up for prostate cancer treatment.  At that time, he was only wearing one pad per day and felt that his continence significantly improved.  Based on data at that time, there seemed to be no evidence of recurrent disease.  He had no significant voiding symptoms in October 2003.  

The appellant was afforded a VA examination in January 2006.  During this examination, it was noted that the appellant was found to have prostate cancer in May 2003 and that he had a radical retropubic prostatectomy in June 2003.  He reported urinary hesitancy and incontinence when he coughs or bent over.  He wore one pad at night and occasionally wet the bed.  When he was out of the house, he wore a pad through the day.  He had no pain with urination and no frequency.  Adenocarcinoma of the prostate, status post radical retropubic prostatectomy was diagnosed.  It was noted that the Gleason's score unknown with no evidence of recurrence.

In September 2007, the appellant reported that he woke up four to five times a night and had to wear Depends every day.  He stated that he changed them four or more times during the day.  

After review of the evidence, the Board finds that the criteria for a 40 percent rating are met.  In this regard, the appellant reported during his examinations that he wore pads throughout the day and one at night.  As such, the evidence shows a disability requiring the wearing of absorbent materials which must be changed at least two times a day.  These findings warrant a 40 percent rating as it shows a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  

However, we find that the evidence is against a finding for a higher rating.  In this regard, we note that in September 2007 the appellant reported that his disability wakes him up four to five times a night and that he changes his pads four or more times during the day.  Although we find that the appellant is competent to report the frequency of urination and usage of pads, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, we find that the appellant's assertions are inconsistent with his statements during his VA examinations.  In the VA examination, he only reported the use of one pad during the day and one at night.  Clearly, the appellant has rendered inconsistent statements regarding the severity of his disability.  We find the statements rendered for examination purposes to be more probative than his more recent assertions.  

While the appellant is competent to report urination frequency and pad usage, we find that his reports of frequency and usage during his medical examinations are more probative than his more recent assertions.  The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for an increased rating to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  As such, 
we find that the more credible and probative evidence supports a rating of 40 percent disabling and no more for this period of time.  Accordingly, the claim is granted.  

Prostate Cancer on and after June 3, 2010

The appellant has appealed the assignment of 20 percent rating for prostate cancer on and after June 3, 2010.  After review of the evidence, the Board finds against the claim.  

In the January 2010 examination, the appellant complained of urinary hesitancy and incontinence, especially when anxious, coughing or bending over.  He was not wearing any pads or diapers at that time.  There was no lethargy, weakness, or anorexia.  He went to the bathroom at least once in two hours and three to four times a night.  Adenocarcinoma of the prostate was diagnosed.  

To warrant an increased rating the evidence must show daytime voiding interval less than one hour, or awakening to void five or more times per night.  A higher rating may also be granted based on a showing of urinary retention requiring intermittent or continuous catheterization, or wearing of absorbent materials which must be changed two to four times per day.  Here, there is no showing of such.  At most, the evidence shows that the appellant went to bathroom at least once in two hours and three to four times a night.  He no longer wore pads.  The above does not justify a rating higher than 20 percent disabling.  

The Board has considered other potentially applicable DCs.  However, the lay and medical evidence, as described above, indicates that the appellant's urinary incontinence did not require the use of absorbent materials; he awakes to void less than five times per night; and there is no evidence of catheterization during this time.  As such, increased compensation based upon these potentially applicable diagnostic codes is not warranted.

Additionally, the Board notes that consideration has been given to the appellant's contentions of urinary hesitancy and incontinence during this applicable period.  However, while we find him credible and find that his statements may be competent to support a claim as to lay- observable disability or symptoms, see, e.g., Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331, the Board finds that the probative value of his observations is outweighed by the probative VA examination report.  Regardless, his own statements when accepted as true do not provide a basis for a higher evaluation.

Other than the two periods of staged ratings, the level of impairment associated with the residuals of prostate cancer has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the ratings assigned.  Therefore, any additional application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than 20 percent disabling for prostate cancer on and after June 3, 2010, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.   

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record does not show the Veteran has been rendered unemployable as a result of his service connected residuals of prostate cancer.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Service connection for a psychiatric disability other than PTSD is denied.  

Service connection for PTSD is denied.  

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied. 

Service connection for a bilateral hip disability is denied. 

An evaluation of 40 percent disabling for prostate cancer prior to June 3, 2010 is granted.  

An evaluation higher than 20 percent disabling for prostate cancer on and after June 3, 2010 is denied.  


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


